320 F.2d 685
115 U.S.App.D.C. 366
Robert LEAK, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 17645.
United States Court of Appeals District of Columbia Circuit.
Argued May 7, 1963.Decided May 16, 1963.

Mr. Arthur Scheiner, Washington, D.C., with whom Mr. Marshal L. Cole, Washington, D.C.  (both appointed by this court) was on the brief, for appellant.
Mr. Robert D. Devlin, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker, and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Before DANAHER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted under a three-count indictment for two violations of Title 22, 502, D.C.Code, assault with a dangerous weapon, and one violation of Title 22, 3204, carrying a dangerous weapon.  On this appeal, he urges that the trial court erred in its instructions to the jury on the question of self defense.


2
We think the trial court adequately and properly instructed the jury on this point.  In addition, it is to be noted that no objection to the judge's charge was made by appellant's trial counsel.1


3
We have examined the other points raised on appeal, and find no error affecting substantial rights.


4
Affirmed.



1
 Present counsel, appointed by this court, was not appellant's counsel in the District Court